DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Claim Objections
The claims are objected to as the form of claims is improper.   Where a claim sets forth a plurality of elements or steps, as in the instant claims, each element or step should be separated by a line indentation.  See MPEP 608.01(m) and 37 CFR 1.75(i).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "rotatable rollers".  There is improper antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "fixed rollers".  There is improper antecedent basis for this limitation in the claim.
Further, the language “the multi-diameter circular slots of each diameter have a same quantity as the fixed circular slots” (claim 1) is non-sensical and thus indefinite. Here, it is unclear what quantity is being compared and, further, the difference between the fixed and multi-diameter slots is unclear.  That is, the drawings (fig. 4) appear to show the respective slots with the same structural configuration and the written specification does not clarify this issue.
Claim 10 recites the limitation "the spaced-apart rotatable roller sections".  There is improper antecedent basis for this limitation in the claim.
Further, regarding claim 10, Applicant has described the structural features in a claim preamble, but it is not clear what specific structural features from the preamble are being used/integrated in the process steps or are regarded as being part of the “mechanical system”.  Indeed, Applicant introduces additional “mechanical system” features in the claim body (e.g., vision system, control system and reversing roller) and it is not clear if these elements are separate from, or integrated within, the mechanical system.
Further, regarding claims 1 and 10, it is not clear what patentable weight or significance should be given “off-line” (e.g., is Applicant describing a non-networked system or otherwise?).
Further, claims 10 and 15 appear to redundantly define “a control system” and “a controller”, thus there is improper antecedent basis for these limitations in the claims and it is not clear how these elements differ.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
December 18, 2022